Case 3:19-cr-04465-JLS Document 46 Filed 12/02/20 PageID.114 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF CALIFORNIA
   UNITED STATES OF AMERICA,                      Case No. 19cr4465-JLS
                     Plaintiff,                   AMENDED ORDER OF
                                                  CRIMINAL FORFEITURE
         v.
   ANTHONY RUBEN GONZALEZ,
                     Defendant.


   On May 8, 2020, this Court entered its Preliminary Order of Criminal Forfeiture,
  which condemned and forfeited to the United States all right, title and interest of
  Defendant ANTHONY RUBEN GONZALEZ ("Defendant") in the following
  properties:
                 a. $4,426.00 in U.S. Currency;
                 b. AR-15 rifle magazine;
                 c. Ruger AR-556 Rifle, 5.56 mm rifle bearing serial number 853-
                    34533
                 d. 860 rounds of assorted ammunition, assorted cal;
                 e. 27 rounds assorted ammunition 556 cal; and
                 f. 1 round assorted ammunition 556 cal.

  //
  //
 Case 3:19-cr-04465-JLS Document 46 Filed 12/02/20 PageID.115 Page 2 of 3




 1
           Part of item a, to wit, $3,825.00 in U.S. Currency, which was included in the
 2
     Plea Agreement, Forfeiture Addendum, and Preliminary of Criminal Forfeiture was
 3
     forfeited by the San Diego District Attorney’s Office.
 4
           The following asset, which was included in the Plea Agreement, Forfeiture
 5
     Addendum, and Preliminary Order of Criminal Forfeiture, will not be forfeited in this
 6
     criminal case, but will be disposed of in accordance with law when no longer needed
 7
     for evidence by the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”):
 8
                      g. AR-15 rifle magazine.
 9
           On or about March 4, 2020, the following asset was administratively forfeited
10
     in the Southern District of California by ATF:
11
                      h. Ruger AR-556 Rifle, 5.56 mm rifle bearing serial number 853-
12
                         34533.
13
      For thirty (30) consecutive days ending on August 9, 2020, the United States
14
     published on its forfeiture website, www.forfeiture.gov, notice of the Court's Order
15
     and the United States' intent to dispose of the properties (items d-f) in such manner
16
     as the Attorney General may direct, pursuant to 21 U.S.C. § 853(n) and Rule G(4) of
17
     the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
18
     Actions, and further notifying all third parties of their right to petition the Court
19
     within thirty (30) days of the final publication for a hearing to adjudicate the validity
20
     of their alleged legal interest in the properties.
21
           For thirty (30) consecutive days ending on October 29, 2020, the United States
22
     published on its forfeiture website, www.forfeiture.gov, notice of the Court's Order
23
     and the United States' intent to dispose of the $601.00 in U.S. Currency (the
24
     remaining part of item a) in such manner as the Attorney General may direct,
25
     pursuant to 21 U.S.C. § 853(n) and Rule G(4) of the Supplemental Rules for
26
     Admiralty or Maritime Claims and Asset Forfeiture Actions, and further notifying all
27
     third parties of their right to petition the Court within thirty (30) days of the final

                                            -2-                            19cr4465
 Case 3:19-cr-04465-JLS Document 46 Filed 12/02/20 PageID.116 Page 3 of 3




 1 publication for a hearing to adjudicate the validity of their alleged legal interest in the
 2 properties.
 3         There were no potential third parties known to the United States to have

 4 alleged an interest in the forfeited properties; therefore, no one was provided with
 5 direct notice of the forfeiture.
 6         More than thirty (30) days have passed following the final date of notice by

 7 publication, and no third party has made a claim to or declared any interest in the
 8 forfeited properties described above.
 9    Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that, as a

10 result of the failure of any third party to come forward or file a petition for relief from
11 forfeiture as provided by law, all right, title and interest of ANTHONY RUBEN
12 GONZALEZ and any and all third parties in the following properties are hereby
13 condemned, forfeited and vested in the United States of America:
14                   a.   $601.00 in U.S. currency (from the $4,426.00 in U.S. Currency)
15                   i. 860 rounds of assorted ammunition, assorted cal;
16                   j. 27 rounds assorted ammunition 556 cal; and
17                   k. 1 round assorted ammunition 556 cal.
18    IT IS FURTHER ORDERED that ATF shall dispose of the forfeited properties
19 according to law.
20    IT IS SO ORDERED.
21
22 DATED: December 2, 2020
23                                            Honorable Janis L. Sammartino
                                              United States District Judge
24
25
26
27

                                          -3-                              19cr4465
